Citation Nr: 0716776	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-10 722A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bony mallet 
deformity of the left long finger with non-united avulsion 
fragment. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1990 to March 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision.  



FINDING OF FACT

Bony mallet deformity of the left long finger with non-united 
avulsion fragment is manifested by 10 degree lag from full 
extension actively, a 270 degree arch of motion in flexion, 
and a passive range of motion to 0 degrees in extension at 
the distal interphalangeal joint. 


CONCLUSION OF LAW

The criteria for a compensable rating for bony mallet 
deformity of the left long finger with non-united avulsion 
fragment are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.41, 4.2, 4.6, 4.7, 4.40, 
4.45, 4.59, 4.71a,  Diagnostic Codes (DCs) 5003, 5010, 5229, 
5225, 4.73, DC 5307, 5308 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The veteran's claim was substantiated in December 2004 when 
he was granted entitlement to service connection for bony 
mallet deformity of the left long finger with non-united 
avulsion fragment, assigned a 0 percent rating and assigned 
an effective date.  The veteran had not sought a specific 
disability rating or a particular effective date as a part of 
his original claim.  As a result of the grant of service 
connection and the assignment of a specific disability rating 
and effective date, section 5103(a) notice was no longer 
required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006).

The veteran expressed disagreement with the disability rating 
assigned and was issued a statement of the case (SOC) in that 
regard in March 2005.  He appealed the decision in April 
2005.  

The veteran's claim underwent additional development.  The RO 
wrote to him in March 2005.  The veteran was advised of the 
evidence necessary to establish entitlement to a higher 
rating.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  VA records were 
obtained and associated with the claims file.  The veteran 
submitted several statements in support of his claim.  The 
veteran was afforded a VA examination.  He declined to have a 
hearing in this case.  Neither the veteran nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The Board is also unaware 
of any such evidence.

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

Since the initial grant of service connection, the veteran's 
disability has been assigned a non-compensable rating.  In an 
appeal of an initial rating, consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case.
 
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14.  The provisions of 38 
C.F.R. § 4.40 and 38 C.F.R. 
§ 4.45, however, should only be considered in conjunction 
with the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.  For 
the purpose of rating disability from arthritis, the wrist is 
considered a major joint.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis). DC 5010, traumatic 
arthritis, directs that the evaluation of arthritis be 
conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.

The words "slight," "moderate," and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element to 
be considered by the Board, is not dispositive of an issue. 
All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The diagnostic codes pertaining to impairment of the hand and 
fingers apply different disability ratings based upon whether 
the major or minor arm is affected. 38 C.F.R. § 4.71a, DCs 
5213 through 5230.  The diagnostic code applicable in this 
case, however, DC 5229, which pertains to limitation of 
motion of the long finger, applies the same rating for both 
the minor and major hand.

The veteran's left long finger has been rated as non-
compensable under DC 5229.  For digits II through V, the 
metacarpophalangeal joint has a range of zero to 90 degrees 
of flexion, the proximal interphalangeal joint has a range of 
zero to 100 degrees of flexion, and the distal (terminal) 
interphalangeal joint has a range of zero to 70 or 80 degrees 
of flexion.  38 C.F.R. § 4.71a, Table "Evaluation of 
Ankylosis or Limitation of Motion of Single or Multiple 
Digits of the Hand."

Where there is limitation of motion of the index finger with 
a gap of less than one inch (2.5 centimeters) between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible; or extension 
is limited by no more than 30 degrees, a noncompensable 
rating is warranted.  38 C.F.R. § 4.71a, DC 5229.  With a gap 
of one inch (2.5 centimeters) or more between the fingertip 
and the proximal transverse crease of the palm, with the 
finger flexed to the extent possible; or with extension 
limited by more than 30 degrees, a 10 percent rating is 
warranted.  Id. 

The veteran underwent VA examination in November 2004.  At 
that time, the veteran complained of difficulty carrying 
items, particularly out in the distal portions of his 
fingers; he had a sensation of weakness and pain in the 
distal phalanx of the left long finger when he had to wrap 
his fingers around items.  The examiner noted that the 
veteran was right hand dominant.  On physical examination, it 
was noted that the left long finger had a 10 degree lag from 
full extension actively, a 270 degree arch of motion in 
flexion, a passive range of motion to 0 degrees in extension 
at the distal interphalangeal joint, and was tender to 
palpation dorsally over the distal phalanx base.  X-rays 
showed previous bony mallet deformity at the dorsal lip of 
the long finger, a congruent joint, and non-united avulsion 
fragment at the terminal tendon intersection.  The diagnosis 
was bony mallet deformity of the left long finger with a 10 
degree lag in full extension.  The examiner added that range 
of motion of the left long finger was additionally limited 
approximately 10 degrees from full extension secondary to 
weakness or insufficiency of the terminal tendon of the 
extensor digitorum communis.   

Under DC 5229, a 10 percent rating is not warranted.  The 
left long finger had a 10 degree lag from full extension 
actively, a 270 degree arch of motion in flexion, and a 
passive range of motion to 0 degrees in extension at the 
distal interphalangeal joint.  However, extension was not 
limited by more than 30 degrees nor has there been a showing 
of a gap of one inch (2.5 centimeters) or more between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible to warrant a 
compensable rating.  See 38 C.F.R. § 4.71a, DC 5229.  

The Board also finds that the veteran is not entitled to a 
compensable rating under the diagnostic criteria pertaining 
to impairment of Muscle Group VII or VIII.  DC 5308 provides 
for a 10 percent rating for a moderate impairment of the 
muscles involved in extension of the wrist, fingers, and 
thumb, and abduction of the thumb.  38 C.F.R. § 4.73, DC 
5308.  Under DC 5307, which pertains to impairment of the 
muscles involved in flexion of the wrist and fingers, the 
impairment of these muscles must be moderate in order to 
warrant a higher disability rating of 10 percent.   In this 
case, there is no evidence of a moderate impairment of the 
muscles involved in extension of the wrist, fingers, and 
thumb, and abduction of the thumb nor of moderate impairment 
of flexion of the left wrist and fingers.  Accordingly, DCs 
5308 and 5307 cannot serve as a basis for an increased 
rating.

With regard to alternative diagnostic codes, the Board finds 
that DCs 5003, 5010 (arthritis), and 5225 (ankylosis of the 
fingers) are not applicable in this instance, as the medical 
evidence does not show that the veteran has any of these 
disabilities.   As pertains to arthritis, X-ray examination 
in November 2004 did not reveal arthritis.  Additionally, in 
order for the diagnostic criteria pertaining to arthritis to 
apply in this case, there must be multiple involvements of 
the metacarpal joints.   38 C.F.R. § 4.45(f).

The Board has also considered the effect of additional range 
of motion of the left long finger lost due to pain, fatigue, 
weakness, or lack of endurance following repetitive use.  The 
November 2004 VA examination report noted that range of 
motion of the left long finger was additionally limited 
approximately 10 degrees from full extension secondary to 
weakness or insufficiency of the terminal tendon of the 
extensor digitorum communis.  However, even considering the 
additional limitation due to weakness, there is no probative 
evidence that the left long finger is limited in motion to 
such a degree to warrant an increased rating.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

In sum, the weight of the credible evidence demonstrates that 
the veteran's left long finger disability does not warrant a 
compensable rating.  As the preponderance of the evidence is 
against the claim for an increased rating, the "benefit- of-
the-doubt" rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
50 (1990).

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the veteran's disability was compensable.  He is 
accordingly not entitled to receive a "staged" rating.  
Fenderson, supra.


ORDER

An initial rating compensable rating for bony mallet 
deformity of the left long finger with non-united avulsion 
fragment is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


